 1                                                                     Judge Richard A. Jones
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT FOR THE
 8
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10
      UNITED STATES OF AMERICA,                         No. CR17-281-RAJ
11
                               Plaintiff,
12
                          v.                            FINAL ORDER OF FORFEITURE
13
14
      ANGELO RALPHEL GUTIERREZ,
15
16                             Defendant.
17
18
19          THIS MATTER comes before the Court on the United States’ Motion for Entry of
20 a Final Order of Forfeiture for the following property:
21          1. Approximately 89 loose rounds of .223 caliber ammunition and a magazine
               loaded with additional rounds of .223 caliber ammunition; and
22
            2. $2,121.00 in U.S. currency.
23
24          The Court, having reviewed the record in this matters, FINDS:
25          In the Plea Agreement entered on April 5, 2018, the Defendant agreed to forfeit
26 his interest in the above-listed property. Dkt. No. 31;
27
28

     Final Order of Forfeiture, CR17-281-RAJ - 1                      UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
 1          On June 22, 2018, the Court entered a Preliminary Order of Forfeiture finding the
 2 above-listed property forfeitable pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c)
 3 and 21 U.S.C § 853 and forfeiting the Defendant’s interest in it. Dkt. No. 34;
 4          Thereafter, the United States published notice of the pending forfeiture as required
 5 by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure (“Fed. R. Crim. P.”)
 6 32.2(b)(6)(C), Dkt. No. 35, and provided direct notice pursuant to Fed. R. Crim. P.
 7 32.2(b)(6)(A); and
 8          The time for filing third-party petitions has expired, and none were filed.
 9          THEREFORE, THE COURT ORDERS:
10          1.      No right, title, or interest in the above-listed property exists in any party
11 other than the United States;
12          2.      The property is fully and finally condemned and forfeited, in its entirety, to
13 the United States; and
14          3.      The United States Department of Justice, and/or its representatives, are
15 authorized to dispose of the property in accordance with the law.
16          IT IS SO ORDERED.
17          DATED this 13th day of September, 2019.
18
19                                                       A
20                                                       The Honorable Richard A. Jones
21                                                       United States District Judge

22
23
24
25
26
27
28

     Final Order of Forfeiture, CR17-281-RAJ - 2                           UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
